    Case 19-00489-SMT   Doc 54 Filed 08/19/19 Entered 08/19/19 08:41:56   Desc Main
                              Document
The document below is hereby signed.        Page 1 of 3

Signed: August 18, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                               )
                                         )
     SONYA LARAYE OWENS,                 )     Case No. 19-00489
                                         )     (Chapter 7)
                        Debtor.          )     Not for publication in
                                         )     West’s Bankruptcy Reporter.

                       MEMORANDUM DECISION AND ORDER
          DENYING APPLICATION FOR WAIVER OF APPEAL FEES AND COSTS

          The debtor has filed a notice of appeal (Dkt. No. 51) of

    “All Orders, Judgements, or Decrees on July 29 and August 1,

    2019.”    Additionally, the debtor filed Plaintiff’s Waiver

    Application to Proceed Without Prepaying Fees or Costs (Dkt. No.

    50), wherein the debtor seeks a waiver from paying the appeal

    filing fee.     The court will deny the debtor’s request for waiver

    of the fee without prejudice to the debtor’s right to renew his

    request in the District Court as the appellate court.1


          1
            The debtor is free to seek relief under § 1915(a) from
    the District Court as the appellate court even though this court
    has denied § 1915(a) relief. See Wooten v. District of Columbia
    Metropolitan Police Dept., 129 F.3d 206, 207 (D.C. Cir. 1997)
    (“Under Rule 24(a), if a district court denies a litigant leave
    to appeal in forma pauperis, the litigant may file a motion in
    the court of appeals to proceed in that status within 30 days
    after service of notice of the district court's action.”).
Case 19-00489-SMT    Doc 54    Filed 08/19/19 Entered 08/19/19 08:41:56   Desc Main
                              Document      Page 2 of 3


      Pursuant to § 1915(a)(3), “[a]n appeal may not be taken in

forma pauperis if the trial court certifies in writing that it is

not taken in good faith.”         The court finds that the debtor’s

appeal is entirely without merit, and the court thus certifies

that the appeal is not taken in good faith.              It follows that,

even though this court has the power to waive fees under 28

U.S.C. § 1915(a), this court ought not grant the application to

proceed with this appeal in forma pauperis in accordance with

§ 1915(a)(3).2      It is

      ORDERED that the debtor’s motion for a waiver of costs (Dkt.

No. 74) is DENIED without prejudice to renewal of the debtor’s

request in the district court.           It is further

      ORDERED that the clerk shall transmit a copy of this order

to the clerk of the district court so that the district court is

aware of the debtor’s failure to comply with Rule 8001(a), which

requires that a notice of appeal be accompanied by the prescribed


      2
        Courts are divided regarding whether a bankruptcy court
has the power to grant a motion to proceed in forma pauperis
under 28 U.S.C. § 1915. I view bankruptcy courts as authorized
to act on motions under 28 U.S.C. § 1915. That provision
authorizes the waiver of fees by “any court of the United
States.” Bankruptcy courts are not included in the definition of
a “court of the United States,” but I view that as irrelevant
because the district court is a court of the United States, and
by way of referral under 28 U.S.C. § 157(a), the bankruptcy court
exercises, in the first instance, the power of the district court
to act on such an application. See In re Yelverton, No.
09-00414, 2013 WL 6038243, at *2 (Bankr. D.D.C. Nov. 14, 2013).
See also In re Schaefer Salt Recovery, Inc., 542 F.3d 90, 105 (3d
Cir. 2008); but see Perroton v. Gray (In re Perroton), 958 F.2d
889, 893–96 (9th Cir. 1992).

                                         2
Case 19-00489-SMT                                                                                    Doc 54     Filed 08/19/19 Entered 08/19/19 08:41:56   Desc Main
                                                                                                               Document      Page 3 of 3


fee.
                                                                                                                                    [Signed and dated above.]

Copies to: Debtor; Office of United States Trustee.




R:\Common\TeelSM\TTD\Orders\Appeals\Order_deny motion for waiver of fee for notice of appeal_Sonya Owens.wpd
                                                                                                                          3
